Herlihy, J.
(dissenting in part). I agree that the Idlewild clerks are governed by subdivision 1 of section 592 of the Labor Law and not entitled to unemployment benefits.
As to the mechanics employed at Idlewild, I vote with the majority that they are entitled to benefits. I am not at all certain that the distinction as to establishment as applied here to the mechanics was the intendment of the Legislature but, at least, this segment of the airlines’ employees can reasonably be distinguished as they were in no way associated with the employees or their union which engaged in the work stoppage and precipitated the industrial controversy.
In my opinion the Manhattan clerks are not entitled to benefits. These clerks all belonged to the same union, they intermingled between the two locations — Manhattan and Idlewild — and whether it be classified as “wildcat” or otherwise, the clerks at Idlewild started the industrial controversy that eventually resulted in closing down the operations of the airlines resulting in financial loss to it as well as its employees. Under such circumstances, whether the Manhattan clerks helped promulgate the strike is immaterial. Their union was attempting to negotiate a new contract and they would be among the beneficiaries. Therefore, they should share the same financial burden as the Idlewild clerks.
The situation here is somewhat analogous to the factual events in Matter of Sprague (Lubin) (4 A D 2d 911) which involved a controversy at the Plattsburgh Air Base. The Referee found the work stoppage was caused “ 1 in order to exert pressure through the contractors and subcontractors on the Air Force to accede to demands made by several of the allied unions ’ and this he found to be industrial controversy. The evidence would sustain a finding that the procedure adopted by the unions was to exert pressure on the Air Force to reinstate the contract terminated or make a new contract for the employment of union labor. The board in effect reversed the referee, holding that no industrial controversy existed, on the ground that the dispute was between the unions and the Air Force and not between the unions and the contractors, who were the employers.” In sustaining the Referee, this court said: “While it may be said, at least technically, that no lockout or strike existed, certainly an industrial controversy existed. The language of the statute in that respect is very broad and there is no indication in its legislative history or otherwise that the Legislature intended *176to limit such language as narrowly as the board in this case has construed it.”
The emphasis under section 592 of the Labor Law should be directed toward the industrial controversy and its causes and not toward pecuniary punishment of a faultless employee. Preoccupation with the word ‘ ‘ establishment ’ ’ will tend to distort both the express policy of the Unemployment Insurance Law of benefiting those who lose their employment through no fault of their own (§ 501) and the underlying policy of section 59-2 of precluding employees from utilizing unemployment insurance as a means of financing an industrial controversy. (Matter of Burger [Corsi], 277 App. Div. 234, 236.)
This court has recently stated that section 592 “ should be strictly applied to those involved in the strike and to those who are directly or indirectly aiding and abetting its continuance ”. (Matter of Wentworth [Catherwood], 10 A D 2d 504, 506.)
The majority opinion in the present case tacitly recognizes that the Manhattan clerks would not be entitled to immediate benefits if the union had directed the Idlewild clerks to discontinue work. Section 592 is not solely contingent on a union directive. If this were true, the statute could be circumvented by the mere “ happening ” of an “ unannounced ”, “ unexplained ” work stoppage at any place of employment. It appears to be undisputed that in the present case, the calling of a general strike by the union was prohibited by the Railway Labor Act (U. S. Code, tit. 45, § 151 et seq.).
Matter of Wittlaufer (Ferguson Elec. Cnstr. Co.) (277 App. Div. 805) cited by the majority, is not controlling as to the clerks herein who were members of the same union. There were several unions involved in that case and it is more in context with the facts as applied to the mechanics in the present case.
Where, as here, union negotiations extended over a prolonged period of time and the negotiating union purports to control its members, an industrial controversy which is precipitated by the direct action of a significant number of union members must be realistically, held to involve similar members closely aligned, geographically and economically, to the controversy.
In my opinion, Matter of Machcinski (Ford Motor Go.) (277 App. Div. 634) is not applicable to the present facts. In Machcinsloi, a local union located at River Rouge, State of Michigan, had grievance difficulties in its plant. The local was unable to solve its problems and called in the international which likewise was unsuccessful in its negotiations. Thereafter the local voted to strike, which action was approved by the international union although no general strike was authorized. The *177Hew York State division of Ford Motors, located at Buffalo and G-reen Island, took no part in the strike or the settlement of the grievance claimed at Biver Bouge. It is apparent that the industrial controversy was strictly a local affair at Biver Bouge and the word 1 ‘ establishment ’ ’, as used in section 592 of the Hew York State Labor Law, was never intended to be controlled or defined by such circumstances. The opinion in Machcmski is a comprehensive discussion of the intent and purpose of the law but as a precedent it should be confined to its own peculiar facts and circumstances.
Here, the work stoppage which caused the closing of all of the employer’s operations was initially formulated in Hew York State. If it had originated at Miami or some other out-of-State location through no fault of the Hew York State employees, it would, at least, be more analogous to Machcmski.
The industrial controversy which ultimately resulted in the closing of the airlines was initiated by the Idlewild clerks, and the closely associated and intermingling clerks from Manhattan, members of the same union, are not entitled to immediate benefits. The determination in that respect should be reversed.
Coon, Gibson and Beynolds, JJ., concur with Bergan, P. J.; Herlihy, J., dissents, in part, in a memorandum.
Determination of the Unemployment Insurance Appeal Board affirmed in respect of the Idlewild and Manhattan clerks; and reversed in respect of the Idlewild hangar employees, without costs.
Settle order on notice.